       Case 2:19-cr-00200-DLR Document 71 Filed 09/06/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   PETER SEXTON
     Assistant U.S. Attorney
 4   Arizona State Bar No. 011089
     peter.sexton@usdoj.gov
 5
     MONA SAHAF
 6   Trial Attorney, Criminal Division
     D.C. Bar No. 497854
 7   mona.sahaf@usdoj.gov
 8   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 9   Phoenix, Arizona 85004
     Telephone: 602-514-7500
10   Attorneys for Plaintiff
11
                         IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF ARIZONA
13
     United States of America,
14                                                         CR-19-00200-PHX-DLR
15                            Plaintiff,
16                 v.                                      NOTICE OF INTENT
                                                          TO INTRODUCE OTHER
17                                                            ACT EVIDENCE
     Richard Dennis Nisbet, et al.,
18
19                            Defendants.

20
21        Pursuant to this Court’s Complex Case Scheduling Order, the United States gives
22   notice that it may seek to introduce evidence regarding the following other crimes,
23   wrongs, or acts committed by Defendants, which may be admissible as inextricably
24   intertwined with the indicted charges or under Federal Rule of Evidence 404(b) and/or
25   other provisions of the Federal Rules of Evidence.
26     1. In 2015, and continuing into the charged conspiracy, defendants Richard Nisbet

27         and Laura Lott exchanged text messages in which they shared photographs of

28         earrings attached to custom earrings cards with the words “Native Creations”
       Case 2:19-cr-00200-DLR Document 71 Filed 09/06/19 Page 2 of 2



 1          printed on the earrings cards, as well as jewelry order sheets with photographs of
 2          earring cards bearing the words “Native Creations.”
 3     2. Last Chance Jewelers has imported at least 85 jewelry shipments from the
 4          Philippines to the United States since 2008. Many of these shipments were exported
 5          from the Philippines by a company named Last Chance Jewelry Crafts Inc., to end
 6          destinations in Phoenix, Arizona. In connection with these shipments, defendants,
 7          their conspirators, and abettors filled out various U.S. Fish and Wildlife Service
 8          forms to declare the jewelry exports.
 9     3. In July 2013, Richard Nisbet sent an email to Laura Lott discussing a plan to
10          convince a jewelry wholesaler that non-Indian jewelry was really Indian jewelry, by
11          using a fake Indian artist name of R. Nelson, and that they would be able to “get
12          good money if [they] do limited amount and act like Indian.”

13   All of the underlying documents and information regarding the above categories have been

14   disclosed to the Defendants.

15          Respectfully submitted this 6th day of September, 2019.

16
                                               MICHAEL BAILEY
17                                             United States Attorney
                                               District of Arizona
18
                                               s/Peter Sexton
19                                             Assistant U.S. Attorney
20                                             s/Mona Sahaf
                                               Trial Attorney, Criminal Division
21
22
23
24
                                       Certificate of Service
25
     I hereby certify that on this date, I electronically transmitted the attached document to the
26   Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to all opposing parties of record.
27
     s/Alexandria Gaulin
28   U.S. Attorney’s Office


                                                –2–
